Me. Justice Wole
delivered the opinion of the court.
*490The amended complaint in this case, so far as tlie claims-of the clergy are concerned, shows that Bishop Blenk, as the head of the Roman Catholic Church, brings this snit as the representative of said clergy. It is practically asserted that such clergy are the real parties in interest, and the prayer' of the complaint is that the payments be made to them. NR principle, practice or precept of civil or canonical law is adduced by which the claim here presented becomes or is the claim of the Roman Catholic Church in Porto' Rico. The clergy are the real parties in interest. They are sui juris, and no impediment is alleged which would prevent them from exercising or maintaining a suit to recover their rights. Indeed, they have constituted the Bishop of Porto Rico their attorney in fact, and this is another indication of their having-full power to act for themselves, and that the sums claimed would be due to them and not to the cEurcli. At the hearing of the case it was asserted by the attorney for the plaintiff that powers of attorney were taken through excess of caution, and no special authority to the Bishop was necessary. Nevertheless there is nothing which militates against the idea that each of the clerg}^ named in the complaint is capable of appearing for himself and suing for the sum alleged to be due. him. We are therefore of the opinion that the real parties in interest are the specific persons named in the complaint, and not the Roman Catholic Church in Porto Rico, and that there is nothing in the Act of March 10, 1904, constituting this court a special tribunal, which would authorize us to take jurisdiction of that part of the complaint as amended which relates to the money alleged to be due to the clergy. In this connection section 51 of the Code of Civil Procedure would seem to have some bearing.
With respect to the whole complaint, including the claims made for the repair of churches and the like, there is another consideration which shows that the court is without jurisdiction to entertain this action. The People of Porto Rico was constituted a body politic by section 7 of the Organic Act *491“with, governmental powers as hereinafter conferred and with, power to sue and he sued as such, ’ ’ and it is only a body politic by reason of that act. (Snow v. U. S., 18 Wall., 320; Mormon Church v. U. S., 136; U. S., 1; Insular Cases, volume 182 of the U. S. Reports.)
The People of Porto Rico can only be sued by reason of something contained in the Organic Act, by reason of its assumption of some duty or obligation, or by reason of some other act or default committed by it. There is nothing in the Organic Act which makes The People of Porto Rico responsible for the failure of the Government constituted here in 1898 and 1899 to pay sums designed for any purpose by the budget of 1898-1899. We find no language therein which would devolve upon The People of Porto Rico any responsibility for the acts or defaults of its predecessors. The question then arises whether The People of Porto Rico by the law of March 10, 1904, or by any other legislative measure has made itself responsible for the failure of the budget. This statute says:
“Section 1. — Original jurisdiction is hereby conferred on the Supreme Court of Porto Rico for the trial and adjudication of all questions now existing, or which may arise, between the Roman Catholic Church in Porto Rico and The People of Porto Rico, affecting property rights, whether real or personal or mixed, claimed by either party.”
But these words of themselves do not give rise to a claim which did not exist therefor and neither the law, nor any of the history connected with it discloses any intention on the part of the legislature to assume the payments of the sum which it is alleged were due to the plaintiff in 1898 or 1899. We know of no other act, step or action on the part of the defendant here which "made it answerable for the payments which the plaintiff is claiming. There are no facts shown or which it seems to us can be shown which would make this action a claim against The People of Porto Rico. *492This court was specially constituted to adjudicate claims ■against The People of Porto Eico, or against tlie municipalities, and although, the action is nominally against The People of Porto Eico, no such cause of action is actually stated and for the reasons set forth the court is -without jurisdiction to consider the amended complaint and the same must be •dismissed.

Dismissed.

Justices Pigueras and MacLeary concurred.